218 F.2d 780
15 Alaska 377
Arthur ANDERSON and George Gilbertson, Appellants,v.UNITED STATES of America, Appellee.
No. 14016.
United States Court of Appeals, Ninth Circuit.
Jan. 19, 1955.

Before HEALY and BONE, Circuit Judges, and BOLDT, District Judge.
PER CURIAM.


1
Appellants' brief contains no statement disclosing the basis of jurisdiction as required by Rule 18(b) of this court and no specifications of error setting out 'particularly each error intended to be urged' as required by subsection (d) of the same rule.  More than five years ago the applicability in Alaska of the Federal Rules of Civil Procedure was specifically determined by this court in Cutting v. Bullerdick, 9 Cir., 178 F.2d 774, 777, with a caveat against 'any relaxation in the requirements of the rules in cases to which they are applicable.'  The same is true of the rules of this court and the present appeal is subject to dismissal for the noncompliance referred to.  Inasmuch as all questions on the merits apparently urged in appellants' argument have been decided adversely to appellants' contentions in Jones v. U.S., 9 Cir., 195 F.2d 707, the judgment of the district court is affirmed.


2
Warren A. Taylor, Fairbanks, Alaska, for appellants.


3
Perry W. Morton, Asst. Atty. Gen., Roger P. Marquis, Edmund B. Clark, Sp. Assts. to Atty. Gen., Theodore F. Stevens, U.S. Atty., T. N. Gore, Asst. U.S. Atty., Fairbanks, Alaska, for appellee.